Citation Nr: 1700926	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  13-22 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for left ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from January 1964 to December 1966.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied entitlement to a compensable rating for left ear hearing loss.

The Veteran also filed a notice of disagreement with a service connection claim for Parkinson's disease in March 2012.  However, after receiving the statement of the case in July 2013, he limited his appeal to the increased rating claim for left ear hearing loss on his VA-Form 9 in August 2013.  On a December 2016 appellate brief, the Veteran's representative noted that service connection for paralysis agitans (i.e., Parkinson's disease) was an issue on appeal.  As the Veteran did not appeal this issue, the Veteran's representative should confer with the Veteran to determine whether he wishes to raise this issue again.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last evaluated for compensation and pension purposes for his left ear hearing loss in December 2011.  On his VA-Form 9 in August 2013, he noted that the examination was inadequate.  Although the Veteran did not elaborate as to why he thought the December 2011 examination was inadequate, given his statement and that it has been more than 5 years since the last examination, the evidence suggests a potential worsening in hearing loss since then.  Thus, another examination is warranted to assess the present severity of the left ear hearing loss.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for his left ear hearing loss disability from February 2012 to the present.  

2.  Ask the Veteran to identify any additional, relevant treatment records pertaining to his left ear hearing loss.

3.  Following completion of the above, schedule the Veteran for a VA audiological examination.  The claims file must be made available to, and reviewed by, the examiner.  

Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.  The results of puretone threshold testing for 500, 1000, 2000, 3000, and 4000 Hertz and speech recognition testing using the Maryland CNC test are to be reported.

The examiner should conduct a thorough audiological evaluation.  The examiner must also provide a full description of the functional effects caused by the left ear hearing loss. 

4.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




